IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF ) Case No. 3:18-mj-00489~DMS
)
Samsung cellphone S/N: RBSJAQADNJV ) MM
located in GMC Yukon JLV948; Acer )
laptop S/N:
NXGHJAA0028130D3E77600; My
Passport hard drive With thumb drive;
Silver cell phone located on Parke’s
person; Samsung tablet S/N:
R52JB17QPOB; Samsung cell phone
Galaxy S7; Samsung cell phone IMEI:
355077081992876; Black and orange
E+L phone; Black iPhone located on
Hansen’s person

\_/\_/\_/\_/

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR AWARRANT TO SEARCH AND SEIZE

l, WENDY M. TERRY, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. l make this afEdaVit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a Warrant to search a Sarnsung cellphone
S/N: R38JAQADNJV located in GMC Yukon JLV948; Acer laptop S/N:
NXGHJAA0028130D3E77600; My Passport hard drive With thumb drive; Silver cell
phone located on Parke’s person; Samsung tablet S/N: R52J B 17 QPOB; Samsung cell
phone Galaxy S7; Samsung cell phone IMEI: 355077081992876; Black and orange

E+L phone; Black iPhone located on Hansen’s person (hereinafter “SUBJECT

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 1 of 14

DEVICE”), as described in Attachment A, for the things described in Attachment B.
The United States requests authority to seize from the SUBJECT DEVICE the
items described in Attachment B, Which your Affiant submits constitute
instrumentalities and evidence of violations of 21 U.S.C. 846, Conspiracy to
distribute 500 grams or more of methamphetamine and 21 U.S.C. 841(a)(1) and
(b)(l)(A), Possession With the intent to distribute controlled substances

2. I am a Special Agent (SA) With the Federal Bureau of Investigation
(FBI), and have been since June 2014. I am currently assigned to the Violent Crime
Squad in the FBI Anchorage Field Office. During my time With the FBI, I have lead
and participated in investigations involving violent crimes, threats, robbery, drugs,
and child pornography l have also been an affiant on multiple federal search
Warrants seeking information relating to investigations of threats, robbery, drugs,
and child pornography offenses. Prior to June 2014 I Was employed With the
Savannah Chatham Metropolitan Police Department (SCMPD) in Savannah,
Georgia, as a Police OMcer and Detective. As a Police Officer and Detective, l Was
assigned to the Patrol Unit, Crime Suppression Unit, Property Crimes Detective
Unit, and Homicide Detective Unit. During these assignments l led and
participated in a large number of property crime investigations; led and
participated in a large number of drug-related arrests, including buy-bust
operations, reverse buy operations, and surveillance operations; and assisted in the

preparation and execution of numerous search Warrants and arrest Warrants. The
Affidavit in Support of Search Warrant 2

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 2 of 14

execution of these search and arrest Warrants led to the seizure of firearms,
ammunition, magazines, controlled substances, packing implements, United States
currency, vehicles, communication devices, computers, receipts, ledger books, and
other documents relating to the transportation, ordering, purchase and distribution
of controlled substances, and recovery of stolen property.

3. This affidavit is made in support of an application for a Warrant to search a
Samsung cellphone S/N: R38JAQADNJV located in GMC Yukon JLV948; Acer
laptop S/N: NXGHJAAOO2813OD3E77600; My Passport hard drive With thumb
drive; Silver cell phone located on Parke’s person; Samsung tablet S/N:
R52JB17QPOB; Samsung cell phone Galaxy S7; Samsung cell phone IMEI:
355077081992876; Black and orange E+L phone; Black iPhone located on Hansen’s
person (hereinafter “SUBJECT DEVICE”), more particularly described in
Attachment A, for the items specified in Attachment B, and to seize the items
specified in Attachment B. As a result of the investigation described below, l
Submit that there is probable cause to believe that evidence of violations of 21
U.S.C. 846, Conspiracy to distribute 500 grams or more of methamphetamine
(hereinafter "SUBJECT OFFENSE"), may be present on the SUBJECT DEVICE.
4. I am familiar With the information contained in this affidavit based
upon the investigation I have conducted along With other federal, state, and local
law enforcement ofiicials. This investigation has included numerous meetings and

the sharing of information With law enforcement officers and law enforcement
Affidavit in Support of Search Warrant 3

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 3 of 14

personnel, interviews of witnesses and other persons with information, the review of
interviews conducted by other law enforcement officers of Witnesses and other
persons with information, the review of other relevant reports, the execution of
search warrants and database searches Based on this investigation, I submit that
there is probable cause to believe that there is evidence on the SUBJECT DEVICE
of the commission of the SUBJECT OFFENSE.
5. Because I submit this affidavit for the limited purpose of securing a
search Warrant, I have not included each and every fact known to me or the
government regarding the investigation described herein. lnstead, I have only
included those facts necessary to establish that there is probable cause to believe
that instrumentalities and evidence of violations of the SUBJECT OFFENSE may
be located on the SUBJECT DEVICE.
RELEVANT STATUTES AND REGULATIONS

6. The relevant statutory authority and terms used in this affidavit and

its attachments are described and defined beloW.

7. This search warrant seeks instrumentalities, contraband, and evidence

of violations of the following:

a. Title 21, United States Code, Section 841(a), which states: “It shall be
unlawful for any person knowingly or intentionally (1) to manufacture,
distribute, or dispense, or possess with intent to manufacture,

distribute, or dispense, a controlled substance; or (2) to create,
AfEidavit in Support of Search Warrant4

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 4 of 14

distribute, or dispense, or possess with intent to distribute or dispense,
a counterfeit substance.

b. Title 21, United States Code, Section 846, which states: “Any person
who attempts or conspires to commit any offense defined in this
subchapter shall be subject to the same penalties as those prescribed
for the offense, the commission of which was the object of the attempt
or conspiracy.

8. The following technical terms are relevant to my affidavit in support of this

application for a search Warrant,
a. Digital device: A “digital device” includes any electronic
system or device capable of storing and/or processing data in
digital form, including central processing units; desktop, laptop
or notebook computers; tablets, internet-capable cellular phones
(smart phones), or personal digital assistants; wireless
communication devices such as telephone paging devices,
beepers, and mobile telephones; peripheral input/output devices
such as keyboards, printers, scanners, plotters, monitors, and
drives intended for removable media; related communications
devices such as modems, cables, and connections; storage media

such as hard disk drives, flash drives, thumb drives, floppy

Affidavit in Support of Search Warrant 5

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 5 of 14

disks, compact disks, DVDs, magnetic tapes, and memory chips;
and security devices.

b. Image or cogy: An “image or copy” is an accurate
reproduction of information contained on an original physical
item, independent of the electronic storage device. “Imaging” or
“copying” maintains contents, but attributes may change during
the reproduction.

c. The terms “records” and “information” includes all forms
of creation or storage, including any form of computer or
electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writings, drawings or
paintings); any mechanical form (such as printing or typing);
and any photographic form (such as microfilm, microEche,
prints, slides, negatives, videotapes, motion pictures, or

photocopies).

FACTS SUPPORTING PROBABLE CAUSE
Background of the Investigation
9. On 7/26/2018, agents and officers with the Joint Task Force Airport
Interdiction Team Were notified by the Whittier Police Department that the agents

of the Alaska Marine Highway terminal in Whittier Alaska reported a suspicious
Affidavit in Support of Search Warrant 6

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 6 of 14

passenger who disembarked from the M/V Kennicott, which had arrived from
Bellingham, Washington after stopping in several Southeast Alaska communities
The male, who Was later identified as Eric Hansen, was seen getting into the
passenger seat of a silver/grey GMC Yukon bearing Alaska license plate JLV948.
10. Whittier Police Department conducted a traffic stop on the vehicle, Marshal
Parke was driving the vehicle, and Eric Hansen was in the passenger seat.

Another woman Was in the backseat. A scent-detection canine performed a sniff of
the exterior of the Yukon “indicating” to the odor of controlled substances
emanating from the vehicle.

11. A search warrant was applied for and granted by the State of Alaska. Agents
and officers with the airport interdiction team executed the search of the vehicle.
The search yielded approximately 33 pounds of methamphetamine, which were
located in a backpack that Hansen had been seen Wearing at the ferry terminal.
There Was approximately $8,000 cash US currency located in a black leather brief
in the back of the vehicle, The briefcase that contained a boarding pass for Marshal
Parke, a scale with drug residue on it, other items of drug paraphernalia (glass pipe
with burnt edges). A small bag of white powdered substance was found in between
the driver seat where Marshal Parke Was driving and the center console. The
boarding pass was dated for 7/20/2018, departing Seattle Washington and returning
to Anchorage Alaska. Eric Hansen’s travel records showed Hansen boarded the M/V

Kennicott in Bellingham, Washington on 7/21/2018. Also, found in the Vehicle was a
Affidavit in Support of Search Warrant 7

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 7 of 14

Western Union money transfer dated for 7/17/2018 the sender was Tamrny Barclay
from Anchor Point sending $600 USD to Marshal Parke in Washington A hotel

receipt at the EconoLodge, located in Fife Washington, dated for 7/18-19/2018 with

-(3 19
Parke’s name on it was found in the vehicle. Agents seized a cell phone from each ` {T
ga w. .

occupant of the vehicle and several more electronic devices (laptop ._ d tablet) '
wv:~ln'\'\ne W|`_\, PqJ$F'¥"f"v\/fz l’“"b
. . . . . . . . l"l v£.
12. ln my training and experience, and in speaking to other investigators this
amount of methamphetamine has an approximate wholesale value of $225,000, and

a street value far exceeding that for sales of user quantities lt is also in my

training and experience that drug dealers who travel between states use their tell-m
W 741
phones to facilitate their crime.

A'll of-l’lr\?, Ol€w\cej otw>l Cel[p\qay\ej lis+epl,`m I'}e».,.g iv lowe zea»:f'c w l)
WN€ ‘Qf"/'Ml €r\'\'lner im~|/lne vehicle arm -Hne owner(ocwp¢).q‘l’¢’ VC ‘oo.

COMPUTERS ELECTRONIC STORAGE AND FORENSIC ANALYSIS

 

13. As described below in Attachment B, this warrant seeks authority to search
the content of the SUBJECT DEVICES capable of holding the items described in
Attachment B. The searching of the SUBJECT DEVICES is appropriate for several
reasons First, the search of electronic devices may allow law enforcement to
identify any other associates or accomplices in the distribution of drugs Second, in
my training and experience, l know that individuals involved in joint criminal
activity frequently communicate with one another through cell phones, instant
messaging, and other social media platforms These communications may address

planning and execution of the crime, as well as attempts to evade law enforcement

Affidavit in Support of Search Warrant 8

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 8 of 14

Third, I am familiar with instances in which individuals involved in criminal
activity have spoken to others through direct communications and other forms of
communications to include text messaging, instant messaging, and social media
platforms, about their crimes attributes of digital evidence.

14. Searches and seizures of evidence from computers and other Internet access
devices require agents to seize most or all electronic items (hardware, software,
passwords and instructions) to be processed later by appropriate personnel in a
controlled environment

15. Searching digital evidence systems for criminal evidence requires experience
in the computer and cellular telephone field and a properly controlled environment
in order to protect the integrity of the evidence and recover even “hidden,” erased,
compressed, password-protected, or encrypted iles Since digital evidence is
extremely vulnerable to tampering or destruction (both from external sources and
from destructive code imbedded in the system as a “booby trap”), a controlled
environment is essential to its complete and accurate analysis

16. Computers and other digital communications devices contain volatile memory
that contains information only while the device is in a powered on and/or running
state. I know that powering off the device may result in the loss of the volatile
information, Adding an external evidence storage device will cause minor changes
to the state of the computer but will allow for the best effort in fully capturing the

state of the running evidence. This capture of information requires technical
Affidavit in Support of Search Warrant 9

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 9 of 14

expertise to ensure the resulting data can be examined by all subsequent
investigators This captured information may include current and recent use of the
computer, use of encryption, use of other communications devices, routes of Internet
and other digital communications traffic and passwords, encryption keys or other
dynamic details relevant to use of the system.

17. LaW enforcement personnel trained in searching and seizing computer data
will seize items of evidentiary value, and transport the same to an appropriate law
enforcement laboratory for off-site review. The electronic media will be reviewed for
the evidence described in Attachment B in accordance with and as defined by the
review protocols described below.

18. Based on my knowledge, training, and experience, l know that computer files
or remnants of such files can be recovered months or even years after they have
been downloaded onto a hard drive, deleted or viewed via the Internet. Electronic
iles downloaded to a hard drive can be stored for years at little or no cost. Even
when such iles have been deleted, they can be recovered months or years later
using readily-available forensics tools When a person “deletes” a file on a home
computer, the data contained in the file does not actually disappear; rather, that
data remains on the hard drive until it is overwritten by new data. Therefore,
deleted files, or remnants of deleted files, may reside in free space or slack space -
that is, in space on the hard drive that is not allocated to an active file or that is

unused after a file has been allocated to a set block of storage space - for long
Afi:idavit in Support of Search Warrant 10

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 10 of 14

periods of time before they are overwritten. Files that have been viewed via the
Internet are automatically downloaded into a temporary Internet directory or
"cache." The browser typically maintains a fixed amount of hard drive space devoted
to these files, and the files are only overwritten as they are replaced with more
recently viewed Internet pages Thus, the ability to retrieve residue of an electronic
' Ele from a hard drive depends less on when the file was downloaded or viewed than
on a particular user's operating system, storage capacity, and computer habits The
search for these files and file fragments can take considerable time, depending on
the computer user’s practices

19. I know from training and experience that computers or other digital devices
used to access the Internet usually contain files, logs or file remnants which would
tend to show ownership and use of the device, ownership and use of any external
devices that had been attached to the computer or other digital devices, as well as
ownership and use of Internet service accounts used for the Internet or cellular data

network access

SPECIFIC METHODS OF SEARCHING FOR DIGITAL'EVIDENCE

20. I am seeking authority to search for, among other things, items containing
digital data, more particularly described in Attachment B. Consistent with Rule
41(e)(2)(B), the warrant l am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain some or all of

the evidence described in the warrant, and would authorize a later review of the

Affidavit in Support of Search Warrant ]_]_

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 11 of 14

media or information consistent with the warrant. The later review may require
techniques including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of a hard drive to human inspection in order
to determine whether it is evidence described by the warrant.

21, The search of a computer hard drive, cell phone, or other computer storage
medium is a time-consuming manual process often requiring months of work. This
is so for a number of reasons including the complexity of computer systems the
multiple devices upon which computing can take place, and the tremendous storage
capacity of modern day computers and the use of encryption or Wiping software. I
know from my training and experience, and from my discussions with trained
computer forensic examiners that a review of such quantities of evidence can take a
signiicant amount of time. Second, there is a limited pool of personnel capable of
conducting a forensic examination Third, in some instances an individual may
utilize encryption software or other publically-available techniques such as wiping
software to hide their activities Forensic tools are available to circumvent some of
these techniques; however, these tools may require a significant allocation of
resources and a substantial period of time. With rare exception, searches will not
be performed on original digital evidence. lnstead, I know that the first priority of a
digital evidence forensic examination is the preservation of all data seized. As such,

original digital media will be, wherever possible, copied, or "imaged," prior to the

Affidavit in Support of Search Warrant 12

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 12 of 14

start of any search for evidence. The copy will be authenticated digitally as
described in the paragraph below.
22. I know that a digital forensic image is the best possible copy that can be
obtained for a piece of digital media. Forensic imaging tools make an exact copy of
every accessible piece of data on the original digital media. In general, the data
contained on the original media is run through a hashing algorithm as described
above, and a hash Value for the entire device is generated Upon completion of the
imaging process the same hash algorithm is run on the imaged copy to insure the
copy is an exact duplicate of the original.
23. In the event that a piece of digital media is found not to be (a) an
instrumentality of the offense, (`b) a fruit of the criminal activity, (c) contraband, or
(d) evidence of the offenses specified herein, it will be returned as quickly as
possible,

UM
24. Based upon the information above, your affiant submits that there is
probable cause to believe that violations of Title 21 U.S.C. 846, Conspiracy to
distribute 500 grams or more of methamphetamine, that the items described in
Attachment B are evidence and instrumentalities of the above-described violation,
and that the items described in Attachment B are likely to be found in the

SUBJE CT DEVICE described in Attachment A.

Affidavit in Support of Search Warrant ]_3

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 13 of 14

25. l submit that this affidavit demonstrates and establishes that there is
probable cause for a warrant to search the SUBJECT DEVICE described in
Attachment A, and the seizure of the items described in Attachment B. l
request that the Court issue a warrant authorizing a search of the SUBJECT

DEVICE is described in Attachment A, for the items described in Attachment B.

  
  

/ Signature Redacted
/

ll

W`ENDY my
Special Age

Federal Bureau of

Subscrib d and sworn to before me
this 3 day of October 2018

lSl SCOT|' A. ORAVEC
U.S. MAG|STRATE JUDGE
SIGNATURE REDACTED ----

Sc»i\”fi~ O how
United States Magistr
District of Alaska
Anchorage, Alaska

 

 

Affidavit in Support of Search Warrant 14

Case 3:18-mj-OO489-D|\/|S Document 1-1 Filed 10/03/18 Page 14 of 14

